24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Salah Murad BENSON, Appellant.
No. 92-3106.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1994.

Before:  EDWARDS, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED that the district court's enhancement of Benson's sentence for reckless endangerment be affirmed.  The Federal Sentencing Guidelines instruct a trial judge to increase a defendant's base offense level by two if he "recklessly created a substantial risk of death or serious bodily injury to another person in the course of fleeing from a law enforcement officer...."  U.S.S.G. Sec. 3C1.2.  We review the district court's enhancement for clear error.   See United States v. Washington, 12 F.3d 1128, 1139 (D.C.Cir.1994) (clearly erroneous standard governs review of enhancement for reckless endangerment).  The evidence in the record provides ample support for the district court's sentence enhancement.  When police officers attempted to stop Benson, he led them on a chase through the city streets of the District of Columbia that ended only when Benson's car jumped a curb, crossed a sidewalk and came to rest against a boundary wall bordering the yard of a house.  The district court could have reasonably concluded that Benson's flight from the police "created a substantial risk of death or serious bodily injury", U.S.S.G. Sec. 3C1.2, to his passenger as well as the officers pursuing him.  Accordingly, the district court's enhancement of Benson's sentence was not clear error.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).